643




      OFFICE   OF THE    ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN




oam, PlrhI, Optor CorPlirrlon
AUltilLL,
        Tour
Oentl@mn:       Attention8 Rr, It.0. Dod#an,
                           Bx@outir* booretal7
                Opinion lo. O-6935
                Re: Uhether Wm., ?lrh & Olmto
                    Comm.i88ionMJ expend
                        lvallablo fmm    tha




                                                on received and
                                                 we quote rr08




                                     and to be ured b7
                                   Corrirrlon in oon-
                                    life problems for
                                     lnr0rmat10n on
                             ration sfiortr of the Com-




               Under the terms of the preeent ap-
     propriation lrv, may the 0-0, llmh md 0rst.r
     Comlrrion use aonlea lvallrble from the Fish
     and Oyrtsr ?und for the construction of a building
     to houmr tlm above mentioned laboratory facilltiea
Oame, Flnh k Oyster Conlsnlon - ?age 2


    vhora thn antluted oont OS luoh buildding
                                            In to
    be rpproxlrtely $25,000.00?
           "2. Hay   Oars, Flnh mnd Oynter Com-
                      thn
    ~Innlon lrgall~unn monlnn availableout of the
    Flnh ud Optor Fund for tha ooantruotlonof a
    buIldIag to k nbnd jointlyvIth thn Unirnrnlt~
    of Teun to hounn a vrIne labormtov, to nnrve
    both thin departmnt unl thn Vnitnrnlt~   vhnn
    the lntluto d o o ntof nuohbuildlng In ~~,OOO.OOt

          l3. ky the @am, linh naclOywtor Com8lnnlon
     lngellfune &In    lvallablo from thn 8and, 8hnll
     aad Orawl Fund Sor the above mnntlonsd purponnnTn

           Art1018 4030, Parnon'n Aunotatnd Toxrn Civil statutnn,
read8 an   follovn~
           'All fundn oollnotrdw tb h,      ?Inh and
     Optnr Oonlnnlon iron thn male of omrolal
     fInhnrm&nn~ lloennen,flnh dealer8 lloennen,
     tax08 oa flnh, orabn, oyntnrn and nhrlmp, urd
     all other tund mrlnn   llfn, W   flnnn aad
     penaltins oollnctnd Sor my Infr~ctlon oi any
     lavn relatIn((to commroIal flnhermn, nhall
     be placed in thn Btbtn   Trnanur~ to thn  credit
     ot a fund to be knovn an 'Flnh and Ormter Fund“
     and, tognthnr vith t-ha Monet aov to the credit
     of thin fund, in heroby l  ppropriatrdmad nhall
     be unrd by tbn Ow,     Flnh urd Oyntnr CooInnIoner
     In thn nnforcnrcnt   of thn flnh and oynter lrvs
     of thin  St&to, and In the dInnnmInatIon OS une-
     ful Lntormatlon pertaining to the lconcmic
     value of fish and oyster marlne life; the maklnq
     of nclentiflc investigationsmd nurveys of the
     princfDa1 ma food rishe~ and marine life for
     ~U~CJIJ~of the better protection and conservation
     of same, the propagation and dlntributlon of
     sea food fishes, oysters, and other marine
     life; the purchase, repair and operation of boats
     md the employment of deputies to carry out and
     enforce the provlrions of thIr Act. Acts 1925,
     39th Leg. p. 446, ch. 178, 1 2." (UnderscorIw
     ours).
.




    Oam,    Fish & Oyntnr ConInnIon - Page 3



                Artloln 4053d, Yarnoats &not&ad   tnun   Civil
    bt8tutn8,   rnadn an follov8~

                 'The Onan, ?lnh aad Oyntnr ComInnIoner by
           and with the approval of ths Oovbrnor, ry an11 the
           rarl, gravel, nand, shell or mudnhslllncludod
           vlthin thin Aot, upon nuoh tnrmn and oondltlonn
           ls he ny dnnm propnr,    but for not lern thrn four
           (44) oats   per ton, aad payment thnreror rhall
           be Udo to raid ComInoIoner. The procnodr miring
           fmm such ma10 shall bn trnammitted to thn State
           Trnuurer   md bn oreditedto a npnolal tuna
           grb     oroatnd to bn kmva an tha l   md, gravel
                SL ll?md of tha wate,      uul MVbn .xpetBdod
           bytlm   raid Comlnnlonnr   lathn lioronatmto?
           thn provinioan of the rand, nhnll aad gram1
           lava umI in the lnWBinhuat       aad ulntozunoe
           o? fish hatolmrien, Mhan provided br lnglnlatIvn
           WPrOprIatIOA, urb IA thn p&ment O? nfundr
           provided for in llectloa7, Chhptor 161, of thn
           General Lava o? thn Regular &s8Ion of thn Thirty-
           llghth Loglsl~turn, to countinn, cItIen or tovns
           or any polItIoal 8ubdIvIrIon of a nountJ, city
           or tOVII,‘aS provided for in &CtiOA    7, Chapter
           161, of thn Oenoral Lava of thn Rngular 8ennIon
           o? the Thirty-eighth LegI8lature. And llro
           proridIng that  the ruthorisatlw of rnfundn on
           sand, gravel aad rhell rhall be axtended to
           Include re?undr to thn gtate Klghvay Commission
           of money paid the State through the Oame, Fish
           and Oyster Commlsalon for sand, gravel and shell
           u8ed by the State IilghvayCollaissIonon public
           road8 upon application for such refunds ln the
           manner prescribed for cities and counties. Pro-
           vlded further that not leas than seventy-five
           per cent o? the proceeds derived therefrom,
           after refunds above referred to bavo been cared
           for, rhallgo for the ertabllshmentand rain-
           tenman of flrh h8tohnrisr; and the raid, gmsvel,
           and #h&l ?und I8 hereby appropriated for the
           purpore of carrying out the prorIrIon8 of this
           Act.   Said hatcherler to be e8tablIrhed from time
                             - Pago 4
Oam, Fish & Oyntnr CarPlirnIon


     to tlm ia tbs 8tbte of tous      b7 thn Fish,
     haa and Oyntor Cominnloa,     vhen IA thnlr
     )udgmnt     a suitable locbtIan In roournd mcl
     8rxumgrmatn     thanfor hvn bnnn oorplnted.
     Aotn 1925, 39th Lng. oh. 183, P. 452 Il.”
         Thn eurreat lpproprlatlon bill for the blranlum ondIng
August    1947, after providing BpnOifiC lpproprlrtlonn for
          31,
thn Oam, Fish & 078ter CaclriSSla oontalnn a ridor attached
thornto    vbieh reads la part an follovnc
                ‘Thn r0ng0bg
                          rpe0iri0 UOUAtB, or SO
     auoh thereof  mu ~7 be used, wn hnreb7
     lpproprlbtnd for thn purponnn above enumnratrd
     and shall bo paId out of lit&r thn gproI81
     Oam ?uml, thn 8pnoial Fish Fropagatlea  ti
     Frotnotlan ?uad, thn Nndina Lake Fund, the
     ?inh UVI 078tar ?und, the kke Yorth-Baglo
     IlouatbIaXakelhmd. or the &nd.lkall and




          Opinion lo. O-5609 of this department addressed to
'you,construed a rider attached to the approprietlonbill for
your department almost identical vith the rider above quoted,
and held that the conducting of a shell fish hatchery Por
the production of oysters vould come vithin the "preserving,
protecting and increasing the supply of vlld birds, vild
animals, fish and other edible aqUtlc uzlmalnof this
State' and that appropriations vnm arallabln for that purpose.
we enclose herevlth a copy o? raid opinion ior Jour in?omation.
         US MBVOC 7OUr first   qU88tioIb IB ths afflllatrtive. fn
connection vlth your first question 70~ have made the further
Oeme, Fish & 07nter Commln8lon - Page 5

inquiry es t0 VhOthsr YOUr COIIUEiBSiOA
                                      vould al80 have
authority to purchase lend upon vNch to construct the
bulldins Inquired ebout end pay for #MO out of the Fish
and Oyster Fund. wn liksVI8n  Mawr   said qunrtlon In thn
lrrimativ0 aae in support 0s ruoh hOldlAg rarer 70~ to the
cese of Bsrrl~ v. Houston Netlonel Beak, 269 8. U. 1031;
also see Opinion Ho. O-6903 of this dnpertment, l 00~7 or
vNch In enclosed hernvith for your Intorution.
             VI    MBVSI?         JOW   lOCOnd   qW8tiOll
                                                  AngetivO.    in    the
Ifs hers bean uneblo to find en7 Bt8tUfX luthorIsIag the
matter ret out in Jour second qU8rtioa sad no utter    hov
desirable it might be for the Unlversit7  0s Texas to share
in thn merino leborator7 vith your dnpertmnt, It IS our
opinion that  Bp8OifIC buthorIt7 for such urmgnrsat    vould
h8VO   to   OOHS ??08       th0     bgiBlbtUl%      Of Tnus         k?OZU   lU@
vould be 1eWul.
             Yn umver Tour third qun8tIon                    In thn angatIrn.
See Article 4053d, lupra.
                                                            Very truly 7ours
              ,’                                    ATTORREYOERERAL OF TSXAS
             -     --

             y                :              ,::,j B, iqyF